DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/02021 has been entered.
Claim Objections
Claims 1 and 2 are objected to because of the following deficiencies:
As per claim 1, the limitation “wherein the first base includes a first portion providing a space for the image sensor, and a second portion providing a space for the image sensor IC” should be “wherein the first base includes a first portion providing a space for the image sensor, and a second portion providing a space for an image sensor IC.
As per claim 2, the limitation “an image sensor IC” should be “the image sensor IC”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 20180151641) in view of Holmberg (US 20140176485).
As per claim 1, Choo discloses a display device (Abstract) comprising:
a display panel (Fig. 1, #14-17, 19; [0038]);
a fingerprint sensor package (#23) at least partially overlapping the display panel (Fig. 11; [0080]);
a printed circuit board (PCB) (#26) including a planar circuit board base (i.e., a planar circuit board base where PCB #26 connects to first base #24) at least partially overlapping the display panel and including a touch sensor integrated circuit (IC) (#25; [0051]-[0052]); and
a rear cover receiving the display panel, the fingerprint sensor package, and the PCB (Fig. 11; [0079]-[0080]; where a smartphone inherently includes a rear cover receiving the display panel #14-17, 19, the fingerprint sensor package #23, and the PCB #26),
wherein the fingerprint sensor package (#23) includes: a first base (Fig. 3, #24) having a plurality of conductive patterns ([0056]; where metal filler #24c disposed along first side #24a is a plurality of conductive patterns), an image sensor (i.e., CCD (charged coupled device) or CIS (CMOS image sensor)) disposed on a first surface (#24a) of the first base (#24; [0044]; [0056]), and a first conductive layer (#24d) disposed on a second surface (#24b) of the first base (#24), at least partially overlapping with the image sensor (i.e., the CCD or CIS), and electrically connected to 
wherein the first base (#24) includes a first portion (i.e., the first side #24a of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the first side #24a of the first base #24) for the image sensor (i.e., the CCD or CIS of the fingerprint sensor module #23), and a second portion (i.e., the second side #24b of the first base #24) providing a space (i.e., a space where the fingerprint sensor module #23 overlaps the second side #24b of the first base #24) for the image sensor IC ([0044]), and wherein the first portion (i.e., the first side #24a of the first base #24) does not overlap the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24), and the second portion (i.e., the second side #24b of the first base #24) overlaps the circuit board base (i.e., the circuit board base where PCB #26 connects to first base #24).
However, Choo does not teach the first conductive layer of the fingerprint sensor package is spaced apart from the rear cover by an air layer,
wherein the first conductive layer and the rear cover form a capacitor;
wherein the first conductive layer is electrically connected to the touch sensor integrated circuit to measure pressure.
Holmberg teaches the first conductive layer (Fig. 2, #55) is spaced apart from the rear cover (#6) by an air layer (#9; [0050]-[0051]);
wherein the first conductive layer (#55) and the rear cover (#6) form a capacitor ([0050]-[0052]);

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the sensor system disclosed by Holmberg to the first conductive layer of the fingerprint sensor of Choo so as to provide a sensor system configured to sense, in particular, a change in the capacitance, i.e., an offset capacitance between the state with and without the touch action (Holmberg: [0052]).
As per claim 4, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base where drive IC #25 is mounted having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19), and
the touch sensor IC (#25) is disposed on the second surface of the second base (Fig. 1 discloses the touch sensor IC #25 is disposed on the second surface of the second base).
As per claim 5, Choo discloses the display device of claim 4, wherein the PCB (#26) does not overlap with either the image sensor or the first conductive layer (Fig. 1 discloses the PCB #26 does not overlap with either the image sensor of the fingerprint sensor module #23 or the first conductive layer #24d), and
wherein the first base (#24) includes:

a connector portion protruding from the image sensor supporting portion and having a connector which electrically connects the first base (#24) to the second base ([0051]-[0052]; where a connector portion is inherently present).
As per claim 6, Choo discloses the display device of claim 4, wherein:
the display panel includes a first plurality of pads ([0042]; [0054]; where the display panel comprising organic thin film #17 inherently includes a first plurality of pads), and
the PCB (#26) includes a second plurality of pads disposed on the first surface of the second base and connected to the first plurality of pads ([0042]; [0054]; where a second plurality of pads is inherently present).
As per claim 15, Choo discloses the display device of claim 1, wherein:
the PCB (#26) further includes a second base having first and second surfaces (Fig. 1 discloses the PCB #26 further includes a second base having first and second surfaces),
the first surface of the second base faces the display panel (Fig. 1 discloses the first surface of the second base faces the display panel #14-17, 19),
the touch sensor IC is disposed on the second surface of the second base (Fig. 1 discloses the touch sensor IC #25 is disposed on the second surface of the second base),

at least part of the first surface of the first base faces the second surface of the second base (Fig. 1 discloses at least part of the first surface of the first base faces the second surface of the second base).
As per claim 16, Choo discloses the display device of claim 15, further comprising:
a rear sheet (#20) disposed between the display panel (#14-17, 19) and the PCB (#26) and having an opening (#30; [0048]-[0049]),
wherein the image sensor is inserted in the opening (#30) of the rear sheet (#20; [0048]-[0050]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and further in view of Iliev (US 20100039121).
As per claim 2, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not explicitly teach the fingerprint sensor package further includes an image sensor IC disposed on the second surface of the first base and electrically connected to the image sensor.
Iliev teaches the fingerprint sensor package (Fig. 3, #205) further includes an image sensor IC (#20) disposed on the second surface of the first base (#90) and electrically connected to the image sensor (#10; [0017]; [0019]-[0020]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the image sensor IC . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg and further in view of Iliev in view of Du (US 20180005004).
As per claim 3, Choo in view of Holmberg in view of Iliev discloses the display device of claim 2, further comprising:
wherein the first conductive layer (Choo: #24d) is configured to receive a signal from the touch sensor IC via the plurality of conductive patterns of the first base (Choo: #24; [0052]; [0056]).
However, the prior art of Choo, Holmberg and Iliev do not explicitly teach a processor configured to control operations of the touch sensor IC and the image sensor IC,
wherein the touch sensor IC and the image sensor IC are connected to the processor via different paths.
Du teaches a processor (Fig. 2, i.e., microprocessor) configured to control operations of the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip; [0027]-[0028]),
wherein the touch sensor IC (i.e., touch detection circuit) and the image sensor IC (i.e., fingerprint recognition chip) are connected to the processor (i.e., microprocessor) via different paths (Fig. 2 discloses the touch sensor IC, i.e., touch detection circuit and the image sensor IC, i.e., fingerprint recognition chip are connected to the processor, i.e., microprocessor via different paths).
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Holmberg in view of Azad (US 20190260112) in view of Huang (US 20080187191).
As per claim 7, Choo in view of Holmberg discloses the display device of claim 1.
However, the prior art of Choo and Holmberg do not teach the rear cover is a conductive rear cover containing a conductive material, 
wherein the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom, and
wherein the conductive rear cover is spaced apart from the first conductive layer,
wherein the conductive rear cover is spaced apart from the first conductive layer. 
Azad teaches a conductive rear cover (Fig. 1, #12) containing a conductive material and configured to receive the display panel (#14), the fingerprint sensor package, and the PCB ([0026]-[0028]; [0033]; [0044]),
wherein the conductive rear cover (#12) is spaced apart from the first conductive layer ([0033]; where the conductive rear cover #12 is inherently spaced apart from the first conductive layer of conductive structures such as printed circuit boards).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the conductive rear cover disclosed by Azad to the display device of Choo in view of Holmberg so as to provide a 
However, the prior art of Choo, Holmberg and Azad do not teach the conductive rear cover is electrically connected to the touch sensor IC and is configured to receive a ground signal therefrom.
Huang teaches the conductive rear cover (Fig. 3, #250) is electrically connected to the sensor IC and is configured to receive a ground signal therefrom ([0021]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the ground lead disclosed by Huang to electrically connect the conductive rear cover and the touch sensor IC of Choo in view of Holmberg and Azad so as to protect the touch sensor IC from damage from electrostatic discharge.
As per claim 8, Choo in view of Holmberg in view of Azad in view of Huang discloses the display device of claim 7, further comprising:
a window (Choo: #11) disposed on the display panel (Choo: #14-17, 19; [0041]),
wherein the conductive rear cover (Azad: #12) is fixed to the window (Azad: [0026]-[0028]; [0032]), and the fingerprint sensor package (Choo: #23) is fixed to the window (Choo: [0047]).
Allowable Subject Matter
Claims 13-14 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a display device comprising a fingerprint sensor package partially overlapping the display panel does not teach or fairly suggest the fingerprint sensor package further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 

The Examiner respectfully does not agree. As stated in the Advisory Action of 08/23/2021, the Applicant has merely amended claim 1 to recite the limitation of “a printed circuit board (PCB) including a planar circuit board base” which does not preclude any limitation regarding whether the printed circuit board (PCB) is arranged across various different levels and does not recite any limitation regarding in which areas and/or in which locations the printed circuit board (PCB) includes a “planar circuit board base” as argued by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622